MEMORANDUM **
Petitioners’ motion to proceed in forma pauperis is granted. The Clerk shall amend the docket to reflect this status.
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) decision denying petitioners’ motion to reopen removal proceedings. The regulations provide that a motion to reopen “must be filed no later than 90 days after the date on which the final administrative decision was rendered in the proceedings sought to be reopened____” 8 C.F.R. § 1003.2(c)(2). The administrative decision was final on December 15, 2005. Petitioners did not file the motion to reopen until June 25, 2007. The BIA did not abuse its discretion in denying petitioners’ motion to reopen. See Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). Therefore, respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Further, as to petitioners’ contention that the BIA should have reopened proceedings sua sponte, this court lacks jurisdiction to entertain this claim. See Ekimian v. INS, 303 F.3d 1153, 1160 (9th Cir.2002).
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.